              Case 17-03939                 Doc      Filed 09/29/20         Entered 09/29/20 18:54:21                          Desc Main
 Fill in this information to identify the case:          Document           Page 1 of 8

 Debtor 1              Franceli Salgado
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________              IL
                                                                District of __________
                                                                             (State)
 Case number            17-03939
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association as
                   Trustee of the Igloo Series IV Trust
 Name of creditor: _______________________________________                                                           1
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          7601____ ____ ____
                                                         ____                            Must be at least 21 days after date       11        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          1,547.83
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             513.06
                   Current escrow payment: $ _______________                           New escrow payment:           796.75
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
            Case 17-03939                      Doc          Filed 09/29/20            Entered 09/29/20 18:54:21                     Desc Main
                                                                Document              Page 2 of 8

Debtor 1         Franceli Salgado
                 _______________________________________________________                                               17-03939
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    09 24 2020
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
              Case 17-03939             Doc        Filed 09/29/20 Entered 09/29/20 18:54:21 Desc Main
                                                       Document        Page 3 of 8
                                                         SN Servicing Corporation          Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 22, 2020

     SANTOS SALGADO                                                                                                    Loan:
     FRANCELI SALGADO
     C/O RATOWITZ LAW GROUP                                                                Property Address:
     222 MERCHANDISE MART PLAZA                                                            2342 NORTH SPRINGFIELD AVENUE
     CHICAGO IL 60654                                                                      CHICAGO, IL 60647



                                               Annual Escrow Account Disclosure Statement
                                                            Account History

     This is a statement of actual activity in your escrow account from Feb 2019 to Oct 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                 Current:      Effective Nov 01, 2020:                Escrow Balance Calculation
 Principal & Interest Pmt:                751.08                  751.08 **              Due Date:                                       Oct 01, 2020
 Escrow Payment:                          513.06                  796.75                 Escrow Balance:                                   (1,396.37)
 Other Funds Payment:                        0.00                    0.00                Anticipated Pmts to Escrow:                          513.06
 Assistance Payment (-):                     0.00                    0.00                Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                       0.00                    0.00                Anticipated Escrow Balance:                        ($883.31)
 Total Payment:                          $1,264.14                  $1,547.83

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                    Payments to Escrow           Payments From Escrow                                       Escrow Balance
       Date         Anticipated   Actual         Anticipated     Actual            Description              Required       Actual
                                                                               Starting Balance              2,062.99      (25,014.30)
     Feb 2019           531.23                                            *                                  2,594.22      (25,014.30)
     Feb 2019                      2,246.72                               *    Escrow Only Payment           2,594.22      (22,767.58)
     Feb 2019                                                    2,690.28 *    County Tax                    2,594.22      (25,457.86)
     Mar 2019           531.23     1,495.53         2,594.22              *    Utilities Tax                   531.23      (23,962.33)
     Mar 2019                      1,314.42                               *    Escrow Only Payment             531.23      (22,647.91)
     Apr 2019           531.23                                            *                                  1,062.46      (22,647.91)
     Apr 2019                      1,314.42                               *    Escrow Only Payment           1,062.46      (21,333.49)
     May 2019           531.23                                            *                                  1,593.69      (21,333.49)
     May 2019                      1,211.97                               *    Escrow Only Payment           1,593.69      (20,121.52)
     Jun 2019           531.23                                            *                                  2,124.92      (20,121.52)
     Jun 2019                      1,314.42                               *    Escrow Only Payment           2,124.92      (18,807.10)
     Jul 2019           531.23                                            *                                  2,656.15      (18,807.10)
     Jul 2019                      1,314.42                               *    Escrow Only Payment           2,656.15      (17,492.68)
     Jul 2019                                                    4,387.85 *    County Tax                    2,656.15      (21,880.53)
     Aug 2019           531.23                      2,286.28              *    Utilities Tax                   901.10      (21,880.53)
     Aug 2019                      1,314.42                               *    Escrow Only Payment             901.10      (20,566.11)
     Sep 2019           531.23                                            *                                  1,432.33      (20,566.11)
     Sep 2019                  17,802.34                                  *    Escrow Only Payment           1,432.33       (2,763.77)
     Oct 2019           531.23 3,078.36                                   *                                  1,963.56          314.59
     Oct 2019                                                    1,557.61 *    Homeowners Policy             1,963.56       (1,243.02)
     Nov 2019           531.23       513.06         1,494.25              *    Homeowners Policy             1,000.54         (729.96)
     Dec 2019           531.23       513.06                               *                                  1,531.77         (216.90)
     Jan 2020           531.23                                            *                                  2,063.00         (216.90)
     Feb 2020                        513.06                               *                                  2,063.00          296.16
                                                                                                                                         Page 1
Feb 2020Case      17-03939           Doc       Filed 09/29/20
                                                         3,893.37 Entered   09/29/20 18:54:21
                                                                   * County Tax          2,063.00Desc  Main
                                                                                                    (3,597.21)
Mar 2020                       1,026.12
                                                   Document       Page
                                                                   *
                                                                         4 of 8          2,063.00  (2,571.09)
Mar 2020                         513.06                                *                                   2,063.00       (2,058.03)
Mar 2020                         513.06                                *                                   2,063.00       (1,544.97)
Apr 2020                         513.06                                *                                   2,063.00       (1,031.91)
May 2020                         513.06                                *                                   2,063.00         (518.85)
Jun 2020                         513.06                                *                                   2,063.00           (5.79)
Jul 2020                         513.06                                *                                   2,063.00          507.27
Jul 2020                                                      2,929.76 * County Tax                        2,063.00       (2,422.49)
Aug 2020                          513.06                               *                                   2,063.00       (1,909.43)
Sep 2020                          513.06                               *                                   2,063.00       (1,396.37)
                                                                         Anticipated Transactions          2,063.00       (1,396.37)
Oct 2020                      513.06                                                                                        (883.31)
                $6,374.76 $39,589.86          $6,374.75 $15,458.87

An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 6,374.75. Under
Federal law, your lowest monthly balance should not have exceeded 1,062.46 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                                       Page 2
          Case 17-03939              Doc       Filed 09/29/20        Entered 09/29/20 18:54:21 Final
                                                     SN Servicing Corporation                    Desc Main
                                                   Document          Page   5 of
                                                    For Inquiries: (800) 603-0836
                                                                                 8
                                 Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: September 22, 2020

 SANTOS SALGADO                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               (883.31)      2,657.38
Nov 2020               698.40         1,557.61           Homeowners Policy                            (1,742.52)      1,798.17
Dec 2020               698.40                                                                         (1,044.12)      2,496.57
Jan 2021               698.40                                                                           (345.72)      3,194.97
Feb 2021               698.40                                                                            352.68       3,893.37
Mar 2021               698.40        3,893.37            County Tax                                   (2,842.29)        698.40
Apr 2021               698.40                                                                         (2,143.89)      1,396.80
May 2021               698.40                                                                         (1,445.49)      2,095.20
Jun 2021               698.40                                                                           (747.09)      2,793.60
Jul 2021               698.40                                                                            (48.69)      3,492.00
Aug 2021               698.40        2,929.76            County Tax                                   (2,280.05)      1,260.64
Sep 2021               698.40                                                                         (1,581.65)      1,959.04
Oct 2021               698.40                                                                           (883.25)      2,657.44
                    $8,380.80       $8,380.74

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 698.40. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 1,396.79 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (883.31). Your starting
balance (escrow balance required) according to this analysis should be $2,657.38. This means you have a shortage of 3,540.69.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 36
months.

We anticipate the total of your coming year bills to be 8,380.74. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
             Case 17-03939           Doc      Filed 09/29/20Paying
                                                               Entered    09/29/20 18:54:21 Desc Main
                                                                   the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                Page    6 of 8 be $1,449.48 (calculated by subtracting the
                                                                    payment will
    Unadjusted Escrow Payment                      698.40
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                98.35
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $796.75
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
     Case 17-03939         Doc     Filed 09/29/20     Entered 09/29/20 18:54:21        Desc Main
                                       Document       Page 7 of 8


1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     GHIDOTTI | BERGER, LLP
2    1920 Old Tustin Ave.
3    Santa Ana, CA 92705
     Ph: (949) 427-2010
4    Fax: (949) 427-2732
     bjaquez@ghidottiberger.com
5
6    Attorney for Creditor
     U.S. Bank Trust National Association as Trustee of the Igloo Series IV Trust
7
8
                                 UNITED STATES BANKRUPTCY COURT
9
                     NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION
10
11   In Re:                                               )   CASE NO.: 17-03939
                                                          )
12   Franceli Salgado,                                    )   CHAPTER 13
13                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
14                                                        )
                                                          )
15
                                                          )
16                                                        )
                                                          )
17                                                        )
                                                          )
18
                                                          )
19
20                                    CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of

23   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24   Santa Ana, CA 92705.
25
              I am readily familiar with the business’s practice for collection and processing of
26
     correspondence for mailing with the United States Postal Service; such correspondence would
27
28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.


                                                      1
                                       CERTIFICATE OF SERVICE
     Case 17-03939          Doc   Filed 09/29/20     Entered 09/29/20 18:54:21         Desc Main
                                      Document       Page 8 of 8


1    On September 29, 2020 I served the following documents described as:
2                  NOTICE OF MORTGAGE PAYMENT CHANGE
3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
     envelope addressed as follows:
5
6    (Via United States Mail)
     Debtor                                              Chapter 13 Trustee
7    Franceli Salgado                                    Tom Vaughn
     2342 N Springfield Ave                              55 E. Monroe Street, Suite 3850
8
     Chicago, IL 60647-2220                              Chicago, IL 60603
9
     Debtor’s Counsel                                    U.S. Trustee
10   David Ratowitz                                      Patrick S Layng
11   Ratowitz Law Group                                  Office of the U.S. Trustee, Region 11
     4809 N. Ravenswood #227                             219 S Dearborn St
12   Chicago, IL 60640                                   Room 873
                                                         Chicago, IL 60604
13
14   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
     the United States Postal Service by placing them for collection and mailing on that date
15   following ordinary business practices.
16   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
17   Eastern District of California

18   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
19
20          Executed on September 29, 2020 at Santa Ana, California

21   /s / Michaela S Rice
     Michaela S Rice
22
23
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
